Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/29/2022 regarding claims 18-20 have been fully considered but they are not persuasive.  It is noted that layers 12 and 14 form the window in Fisch et al.  
 Applicant’s arguments regarding claims 1-17 and 21-26 are partially persuasive.  The previous rejections have been modified to accommodate the amendments to these claims, particularly to cover the limitations regarding specific materials.  Also, newly cited prior art is added for claims directed to dysprosium and related compounds. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because lines 8-9 refer to a list of alternative materials that are not art recognized equivalents since “zirconia” and “yttria” refer to specific metal oxides and “aluminum” and “dysprosium” refer to metals in general.  Also. claim 1 is not clear in line 7 as to whether “aluminum” is intended to be the metal aluminum in general or is intended to be “alumina” to refer to that oxide of aluminum.  Also, claim 1 is not clear in line 8 as to whether “dysprosium” is intended to be the metal dysprosium in general or is intended to be “dysprosia” to refer to that oxide of dysprosium.  
Claims 2-17 and 21-26 are infinite by virtue of their claim dependency upon indefinite claim 1.
Claim 9 is further indefinite because some of the alternative materials listed in lines 3-4 are previously listed in claim 1 (lines 7-8). Specifically, claim 1 already recites zirconia (ZNO2) and yttria (Y2O3).
Claim 22 is further indefinite because some of the alternative materials listed in lines 2-3 are previously listed in claim 1 (lines 7-8). Specifically, claim 1 already recites zirconia (ZNO2) and yttria (Y2O3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 stands rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fisch et al.  (US 6,273,362 B1).
Regarding claim 18, Fisch et al. teach a method of optical sensing from a hypersonic vehicle (e.g., note col. 1, lines 8-10), the method comprising: receiving light at a sensor of the hypersonic vehicle (col. 1, lines 12-14), through an optical window of the hypersonic vehicle; wherein the optical window (e.g., 12, 14, and other layers and features shown in fig. 1) includes repeating alternate layers of different materials (e.g., see col. 1, lines 24-40, and col. 2, line 15); and wherein, while receiving the signals, hypersonic flow past the window removes some of the layers of the window (layers 26 and 28 are removed during flight), while leaving in place other of the layers of the window (note col. 3, line 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 19-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Fisch et al.  (US 6,273,362 B1).
	Regarding claim 19, Fisch et al. teach the method of claim 18, as discussed above, but fail to explicitly state that the window is unshrouded throughout flight of the hypersonic vehicle.  However, since Fisch et al. do not state providing a shroud around the window, persons having ordinary skill in the art would have not provided one.  Also, Fisch et al. appears to suggest that the window would not need further protection (See col. 2, lines 54-58).
Regarding claim 20, Fisch et al. teach the method of claim 18, as discussed above, but fail to explicitly state re-using of the window in another flight of the hypersonic vehicle, after the some of the layers of the window have been removed.  However, it is notoriously old to reuse items so as to conserve material and money.  Therefore, persons having ordinary skill in the art would have reused the window in another flight of the hypersonic vehicle so as to conserve materials and save money on additional flights.

Claims 1-17, 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rancourt et al. (US 4,229,066 A) in view of Fisch et al.  (US 6,273,362 B1).
Regarding claim 1, Rancourt et al. teach an optical window comprising: multiple alternating layers of different materials (e.g., as shown in fig. 1); wherein the optical window maintains anti-reflection and/or band rejecting optical characteristics over a range of wavelengths (e.g., note the abstract).
Rancourt et al. teach the window having multiple layers as discussed above, but fails to explicitly state that the characteristics are maintained as some but not all of the multiple layers, including at least one of the layers of each of the different materials, are removed.  
Since Rancourt et al. teach having multiple “repeatable” sets layers as indicated in fig. 1, persons having ordinary skill in the art would recognize that for at least some of the remaining sets, when any of the repeated sets of layers are removed, the optical characteristics of the window are maintained.  
Rancourt et al. also fail to teach that one of the different materials is a material having to resistance to removal, the material having resistance to removal including zirconia, yttria, aluminum, or dysprosium.
Fisch et al. tach a similar layered structure and further teach that one of the different materials (12) is a material having to resistance to removal, the material having resistance to removal including aluminum (note sapphire recited in col. 3, line 18) contains aluminum.
It would have been obvious to persons having ordinary skill in the art to include aluminum as a material in Rancourt et al. because Fisch et al. teach that a sapphire (aluminum) layer (12)s can be used in window along with a magnesium fluoride layer (14) so as to provide for a window for hypersonic applications (see col. 3, lines 9-34).
Regarding claim 2, Rancourt et al. teach that the multiple alternating layers constitute an anti-reflection coating on a major surface the window substrate (as shown in fig. 1; see also “anti-reflection” in the abstract).
Regarding claim 3, Rancourt et al. provides for the anti-reflection coating being configured to operate anti-reflectively when some of the layers are removed (for the same reasons noted above for claim 1).
Regarding claim 4, Rancourt et al.  teach a window substrate (16); wherein the multiple alternating layers constitute a wavelength rejecting coating on a major surface the window substrate (as shown in fig. 1).
Regarding claim 5, Rancourt et al. teach that the layers all are one quarter wavelength in optical thickness at the center of the operating wavelength range (see col. 2, line 46).
Regarding claim 6, Rancourt et al. teach that the optical window of claim 1, as not3ed above regarding claim 1, and teach one quarter wavelength layers as noted above regarding claim 5.  However, Rancourt et al. fails to teach providing layers alternate between one quarter wavelength of an optical thickness and one half of an optical wavelength at the center of the operating wavelength range.  However, this arrangement of layers for a stacked filter is notoriously well known in the art and would have been obvious to persons having ordinary skill in the art motivated by a desire to tailor the filter for alternative purposes known in the art.
Regarding claim 7, Rancourt et al. teach that some of the layers have different optical thicknesses than other of the layers (e.g., see col. 3, lines 1-4).
Regarding claim 8, Rancourt et al. teach that the multiple alternating layers include at least 5 layers of the different materials (see col. 4, lines 26-29).
Regarding claim 9, Fisch et al. teach the materials for the layers includes materials selected from a group consisting of AL2O3 (“sapphire”) and MgF2 (“magnesium fluoride”) in col. 3, lines 18-20.  
Regarding claim 10, Rancourt et al. teach that one of the materials is more ablation-resistant than another of the materials (since of the materials listed by Rancourt et al., at least one will be more ablation resistant than another). Also, Fisch et al. teach that one of the materials that is more ablation-resistant is an oxide material (magnesium oxide) in col. 3, lines 18-20.
	Regarding claim 11, Rancourt et al. teach that one of the materials is less ion-reactive than another of the materials (since of the materials listed by Rancourt et al., at least one will be less ion reactive than another) and Fisch et al. teach that one of the materials that is more ablation-resistant is an oxide material (sapphire in col. 3, lines 18-20).
	Regarding claim 12, Rancourt et al. teach that one of the materials has lower optical absorption than another of the materials (since of the materials listed by Rancourt et al., at least one will have a lower optical absorption than another).
Regarding claim 13, Rancourt et al. teach provide for the window being configured to operate with some of the layers removed (for the same reasons noted above for claim 1).
Regarding claim 14, Rancourt et al. fail to teach that the layers are vacuum-deposited layers.  However, depositing layers on a substrate using vacuum deposition is notoriously old in the art and persons having ordinary skill in the art would have used such a method as a mere matter of using a known method of forming layers on a substrate for this purpose.
Regarding claims 15-16. Rancourt et al. teach the optical window of claim 1, as discussed above regarding claim 1, but fail to teach a region of graded optical index of refraction; wherein the multiple alternating layers overlie the region of graded optical index of refraction and further comprising a substrate; wherein the region of graded optical index of refraction is between the substrate and the multiple alternating layers.  However, forming graded optical index regions on a substrate as noted above is notoriously old for forming optical features on a substrate.  Therefore, persons having ordinary skill in the art would have included these features on the window substrate of Rancourt et al. so as to provide for tailoring the optical characteristics thereof as desired so as to provide for improved light detection.
	Regarding claim 17, Rancourt et al. teach the optical window of claim 16, as discussed above regarding claim 16, but fail to teach that the optical window is part of a hypersonic vehicle and wherein the hypersonic vehicle includes a sensor that views through the optical window.
	Fisch et al. teach a hypersonic vehicle including a sensor that views through the optical window (see fig. 1).
	It would have been obvious to persons having ordinary skill in the art to apply the window of Rancourt et al. to the hypersonic vehicle of Fisch et al. because this would have provided for another useful market for the window of Rancourt et al. while allowing the window of Fisch et al. to be further tailored for particular or desired optical characteristics.
Regarding claim 21, Rancourt et al. in view of Fisch et al. teach the optical window of claim 1, as discussed above.  Fisch et al. also teach that the optical window  (12/14) is a substrateless window, with the multiple alternating layers of the different materials constituting a standalone structure (as shown in fig. 1).
Regarding claim 22, Rancourt et al. in view of Fisch et al. teach the optical window of claim 1, as discussed above.  Fisch et al. also teach that the material having resistance to removal is selected from the group consisting of ZrO2, Y203, A1203, and Dy2O3 since Fisch et al. teach sapphire in col. 3, line 18.
Regarding claim 25, Rancourt et al. in view of Fisch et al. teach the optical window of claim 1, as discussed above.  Fisch et al. also teach that the material having resistance to removal is A1203 (sapphire) in col. 3, line 18.
Regarding claim 26, Rancourt et al. in view of Fisch et al. teach the optical window of claim 1, as discussed above.  Fisch et al. also teach that the different materials also include MgF3 (see col. 3, lines 19-20.



Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rancourt et al. (US 4,229,066 A) in view of Fisch et al.  (US 6,273,362 B1), as applied to claim 1, above, in further view of Hecht (US 2016/0319135 A1).
Regarding claim 23, Rancourt et al. in view of Fisch et al. teach the optical window of claim 1, as discussed above, but fail to teach that the material having resistance to removal is Dy203.
Hecht teaches that Dy2O3 can be used in place of other materials such as Al2O3 for forming protective layers (see para. 0036).  
Persons having ordinary skill in the art would have incorporated Dy2O3 as a material having resistance to removal in the combination of Rancourt et al. and Fisch et al. because Hecht teaches that this is a useful alternative compound for use in high temperature applications (see para. 0036).
Regarding claim 24, Hecht also teaches that different materials can also include MgO (see para. 0036).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878